Lu ont bdd
LLLLELEEZ] LL.) 7

+

1060600606800665606000066606066 0 ::50660666%665%0 68
CONCESSION OMUINAIRE N° v8/c.o, A9 ou22/08/94
DE BAIL « VINGT-CINQ (23) ANS, % à

(ITITITTITIAPTT TEE EETIETLITIIIEL LEE ILI I11 1

6.)
, *
PPT _s =. ds css tt F4 (l
bilique du Zaïre, représentés r 191

: pa Lonser vate n i
Hilers de la Circonscription Foncièr je 1'E É pape © pe pe
artu des pouvoirs qui lui mt conférés par 1” Sr sta/
0042/87 du 20 ovtobre 1957, spéciale .
nt délégation des pouvoirs, ci-après
HEPUBLIQUE Y de première part...

num mue vu un em mm mme me mn

mé mme me

ciété par Actions à Responsabilité Limitée déno
ANTATIONS LEVER au Zaïre ÿ en abrégé " P.L.Z. constituée ==
5 le Cadre de la Législation zaïroise dont Les Statuts et leurs
Hfications ont été publiés au Journal Officiel de La hépatique
M Zaïre numéro douze du quinze juin mil neuf cent quatre Vingt-üns
nscrite au nouveau Registre du Commerce de Kinshasa sous Le puné-=|
2493, ayant son Siège Social à Kinshasa, 16 Avenue Lieutenante

Colonel Luanb;Pe: 5,011 Finshasa,---e 2.

À IL À ETE CONVENU CE QUI SUIT # |

:

4

L2

- = La République concède au soussigné de seconde part quis

pte un droit de concession ordinaire d'une durée de VIKGT-CING(25)

renouvelable commençant à courir 1e jour de sa singature et por

sur la parcelle n° 9/S.U. du plan cadastral, située à Boyeras= t

d'Ingende à destination COMMERCIALE.- d'une superficie de ge 5 Ë
ce

Les limites sont représentées par un liséré rouge 2 croquis
à 5 OO meme mme

exé fait à l'échelle de 1 à

GE] 2. :

E 2 Le présent contrat ne sera effectif
essionnaire ordinaire d'un montant de 20.
éférence et les taxes rénu

par le de.
dépélition ei vue d'une recontru

_— _—_—
Et

RSR RE LELST LL LTILIT17:

Co qui ne r'/suite

» des artiOles i- de
ME TELL Dar los dispositions dé 1 1 st
Peniliant ot Cosplitant la Loi n° 71-041 de 29
PNR FéRies génér il dos Lions, votée foncier dt €
DUR SF Stén, spiciatomont en os arti " à
roasures d'oxioution,---2s. . Se +
Fait suit u Cortifigat tes s dé à 6 HXE,
Mdmaméemmenmnm nm msi F PR
P#L'inexécution ou 1 violation d'une CE nditisns renrt-
rte “antrat entrafnera la résiliation de pleïin droit 0
u Pt sent 20n x

De Hantrat si, trois mois apt ès mise n déeresre, 1 ont sion
nt ‘ai ire no satisfait pas à 565 obligations, toutes so

re ets Con” Trésor lui restant icquises à titre d'éindentto
Sopar 5 7 s

1 s péditi & 9,
M ii à Mhandaka, en doubte expéditions 1 DATT

énce ét tar,
un vontant dés).
Vite Ce nn
